Citation Nr: 0004563	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  92-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as Crohn's disease.

2.  Entitlement to an increased (compensable) evaluation for 
chronic prostatitis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to his service-
connected disabilities.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969 and from December 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida, and Chicago, Illinois, which denied the 
benefits claimed on appeal.  The St. Petersburg RO it the 
certifying RO.

With respect to the issue of service connection for Crohn's 
disease, by decision dated in August 1994, the Board affirmed 
the RO's denial.  Subsequently, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court).  By Order entered 
October 7, 1996, the Veterans Claims Court vacated the 
Board's August 1994 decision, and remanded the case pursuant 
to 38 U.S.C.A. § 7252(a).  The claim underwent further 
development and is now ready for appellate review.

While the above claim was pending, the veteran filed 
additional claims for an increased rating for prostatitis, 
service connection for an acquired psychiatric disorder on a 
secondary basis, and for individual unemployability.  Those 
issues will be discussed only in the REMAND section of this 
Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim as to this 
issue.

2.  The evidence of record does not establish that the 
veteran's currently-diagnosed Crohn's disease was incurred in 
or aggravated by military service.  

3.  Crohn's disease was not established until many years 
after service, and the preponderance of evidence shows that 
it is not related to service or to any occurrence or event 
therein.


CONCLUSION OF LAW

A gastrointestinal disorder, claimed as Crohn's disease, was 
not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1137, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes, based on the contentions advanced and 
the evidence of record that this claim s is well grounded.  
38 U.S.C.A. § 5107.  That is, the claim is not inherently 
implausible.  Further, all relevant development has been 
accomplished as to this claim, and there is no indication of 
additional evidence that should be obtained.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Medical Records

A review of the veteran's service medical records during his 
first period of service reveals no complaints, 
symptomatology, or findings of gastrointestinal complaints.  
The May 1969 separation examination report does not show any 
problems with the veteran's abdomen and viscera.  In 
addition, there is no indication of any inservice history of 
bowel dysfunction or complaints.

In January 1977, during the veteran's second period of 
service, he complained of low back pain, a discharge from his 
penis, and urinary urgency.  The clinical impression was mild 
lumbosacral strain with probable prostatitis.  In February 
1977, he sought treatment for low back strain and prostatitis 
and reported edema to both legs and pain in his feet.  He 
complained of suprapubic pain with urination but no reported 
problems with bowel functioning.  

In February 1977, the veteran's physician-father submitted a 
To-Whom-It-May-Concern letter regarding his son's medical 
problems.  He related that the veteran was first treated for 
prostate disease without improvement, developed definite 
arthritis, probably myositis and neuritis, and was diagnosed 
with possible herniated disc with sciatica.  He also noted a 
number of episodes of conjunctivitis.  He questioned whether 
the veteran had Reiter's syndrome vs. rheumatoid arthritis 
vs. Stevens-Johnson syndrome vs. psoriatic arthritis.  The 
father also noted that the veteran had been "shacking up" 
with a woman with severe ulcerative colitis and suggested 
that the veteran's relationship with the woman may have 
caused the veteran's problems.  He discussed the possibility 
of Crohn's disease, which was thought to be an 
antigen/antibody disease, and that Reiter's disease was also 
thought to "be something like that."  He discussed that 
these disorders were due to viruses, which was difficult to 
prove and outlined a course of treatment apparently not 
approved by the Federal Drug Administration (FDA).  He 
concluded that the veteran had had prolonged contact with a 
woman with severe ulcerative colitis and now had "Reiter's 
syndrome, which could be virus caused, and even related to 
ulcerative colitis."  He recommended the experimental 
treatment, which he represented would not be harmful, but 
maintained it could save the veteran "from being crippled in 
the future."

A March 1977 treatment note reveals that the veteran sought 
treatment for a variety of complaints, including chills, 
cough, nasal congestion, body aches, diarrhea, nausea, and 
diminished appetite.  After a physical examination, the 
clinical assessment included rule/out Reiter's syndrome, mild 
dehydration, and questionable effusion.  Thereafter, he was 
referred to Internal Medicine for a consultation regarding 
migratory arthralgias and urinary complaints.  It was noted 
that the veteran was in the process of receiving a medical 
discharge due to chronic back pain.  Also, the letter from 
the veteran's physician-father was acknowledged.  After a 
physical examination, which the examiner described as normal, 
he advised the veteran not to take the medications prescribed 
by his father as there was no definitive evidence of a 
disease process and the side effects of the medication could 
be significant.  The examiner concluded that there was no 
other evidence of a disease process which would render the 
veteran unfit for military service.  In June 1977, the 
veteran was discharged.

Post-Service Medical Evidence

Shortly after service separation, the veteran filed a claim 
for a back disorder.  Of note, an October 1977 VA examination 
report related that the veteran's digestive system was 
normal.  Medical records show treatment on several occasions 
for back pain throughout the 1980s but no diagnoses of 
gastrointestinal problems.  As an example, in December 1984, 
he complained of a four to five day history of blood in the 
stool and constipation.  He reportedly drove 500-1000 miles 
per week, had prolonged sitting, and had loose stool due to 
problems with his girlfriend.  Physical examination showed no 
external hemorrhoids, two rectal lacerations, and irritation.  
The clinical assessment was rectal lacerations.  There was no 
mention of Crohn's disease, either by history or at the time 
of the examination.  Further, a February 1986 treatment note 
specifically indicated that his abdomen was benign.  
Moreover, in a July 1986 VA examination report, the veteran 
reported back pain, headaches, pain in the hands and thumb, 
pain in the neck, and trouble with his bowels but there were 
no findings made with respect to the nature of his 
gastrointestinal complaints.  In addition, in December 1986, 
he sought treatment for back problems and related problems 
with his bowels.  In 1987, he underwent back surgery and he 
reported an upset stomach but there was no specific 
gastrointestinal diagnosis made.  Then, in November 1989, he 
complained of low back pain but denied any bowel or bladder 
dysfunction.  

In early February 1990, the veteran sought treatment because 
he had been on Motrin for three months and had developed 
blood in his stool.  He related a history of occasional blood 
in the stool but it had increased in frequency.  He underwent 
a flexible sigmoidoscopy which showed normal mucosa and no 
lesions.  The examination was noted to be within normal 
limits and he was recommended to increase his fiber intake.  
A late February 1990 neurosurgical treatment note indicated 
that the veteran had no complaints of bowel dysfunction.  In 
a July 1990 VA examination report, he complained primarily of 
problems with his back but also noted that he had some 
chronic gastrointestinal problems with hemorrhoids and rectal 
bleeding.  In February 1991, he sought Vocational 
Rehabilitation and maintained that his unemployability was 
due to a back disorder.  He reported that he injured his back 
in 1978 when he fell on some ice.  There was no mention made 
of Crohn's Disease nor a connection between his back and 
Crohn's disease.  In June 1991, the veteran was hospitalized 
due to back pain.  There was specifically no bowel or bladder 
problems noted.

In October 1991, the veteran sought treatment for bowel 
problems.  An October 1991 barium enema apparently showed 
changes of the distal descending colon and sigmoid and non-
specific colitis.  An upper GI series reportedly showed 
changes of the ileal loop and terminal ileum suggestive of 
Crohn's disease.  One examiner interpreted the results as 
"strongly suggestive" of Crohn's disease.  The November 
1991 barium report related a clinical impression of regional 
ileitis or Crohn's disease.  Thereafter, the veteran filed 
the current claim.  In December 1991, he reported a long 
history of intermittent diarrhea with occasional bright red 
blood per rectum.  For years he apparently thought it was 
related to use of Motrin.  He subsequently underwent a 
flexible sigmoidoscopy which showed normal mucosa and no 
lesions.  Nonetheless, the clinical assessment was Crohn's 
disease.  

In March 1993, the veteran was hospitalized for evaluation of 
codeine for low back pain management.  He related a history 
of Crohn's disease and possible Reiter's syndrome during 
service.  However, the note implied that he was not diagnosed 
with Crohn's disease until sometime after his back surgery in 
1986.  In a November 1993 hospitalization note, he related a 
long-history of Crohn's disease and a six to twelve month 
history of intermittent bright red blood per rectum.  He was 
noted to have hemorrhoids and his weight was stable.  A 
flexible sigmoidoscopy showed external hemorrhoids and shiny 
mucosa with no granularity or friability.  It was recommended 
that he not undergo surgery for hemorrhoids and he was 
instructed to continue his regular course of treatment.  In 
an ophthalmology consultation note dated in June 1994, the 
veteran related that he had been diagnosed with Crohn's 
disease since 1978.

In August 1994, the Board denied the veteran's claim on the 
basis that it was not well grounded.  The veteran appealed 
that decision to the Veterans Claims Court.  Additional 
medical evidence submitted in support of the claim shows that 
during a July 1995 hospitalization, the veteran related that 
he had been diagnosed with Crohn's disease since 1979.  In a 
December 1995 pre-operative note, the physician noted that 
the veteran was well-known to him and had been diagnosed with 
Crohn's disease by gastrointestinal X-ray.  

In October 1996, the Veterans Claims Court remanded the claim 
for further development.  The Veterans Claim Court noted that 
the Board was proper in finding the claim not well grounded 
but that VA had a duty to inform the veteran that further 
development was needed in order to well ground his claim.  As 
noted the requested development has been completed as to this 
issue and it has been returned to the Board for additional 
appellate review.

In a November 1996 VA gastrointestinal examination, the 
veteran reported a history of Crohn's disease and indicated 
that he had been treated with a variety of medications.  The 
final diagnosis was history of Crohn's disease in remission 
well controlled with diet.  Parenthetically, the Board notes 
that the veteran challenged several of the findings of the 
examination, including his weight and the finding that the 
disease was under control.  A November 1996 VA rectum and 
anus examination similarly noted a history of Crohn's 
disease, stable and in remission.  Several other VA 
examinations not directly related to the disorder indicate a 
history of Crohn's disease.

In May 1997, the Board remanded the claim for additional 
development, to include an attempt to associate additional 
medical evidence in support of the veteran's claim.  In 
October 1997, the RO sent a letter to the veteran requesting 
that the veteran provide a statement from a physician that 
his Crohn's disease had its onset during active service.  In 
response, the veteran submitted two statements from his 
father's former colleagues.  The first, a letter from a VA 
physician dated in September 1996 (but not received at the RO 
until November 1997), indicated that he was a colleague of 
the veteran's physician-father from 1974 to 1978, then again 
in 1984.  He recalled that the veteran's father treated the 
veteran in 1977 for symptoms of Crohn's disease using Flagyl 
and Colchicine.  He recalled that there were no records 
available but he remembered discussing the "avant-garde" 
treatment with the veteran's father.  He admitted that he had 
not actually treated the veteran.

The second, a letter from a VA physician dated in November 
1994, and received by the RO in November 1997, appeared to 
have been written in response to a request by the veteran for 
a "professional opinion" from someone that knew him.  The 
letter, and accompanying consultation form, indicated that 
the veteran complained of right stomach pain, took Maalox, 
and had diarrhea.  The veteran was noted to be chronically 
ill and known to the physician from previous encounters 
regarding Crohn's disease.  The physician noted that the 
diagnosis was first made in 1990 but that the "symptoms 
clearly preced[ed] this date."  The physician remarked that, 
based on symptoms of low back pain, gastrointestinal 
symptoms, and family history, he was convinced that the 
diagnosis of Crohn's disease should be back dated to about 
1977.  The examiner concluded that he had extensive 
experience dealing with Crohn's disease in 1973-1978 and was 
noted to be Board certified in Internal Medicine and 
Gastroenterology.  

Additional evidence included an undated letter from an LPN, 
who worked with the veteran's father from 1979 to 1983, 
indicated that the veteran's father sent the veteran 
medication for treatment of Crohn's disease.  Also, his 
sisters (on two separate occasions) indicated that their 
father treated the veteran in the Navy and after service.  
They revealed that father and son were not speaking at the 
time the veteran became ill in the Navy but that they told 
the father of the veteran's illness.  They reflected that 
their father talked with the Navy doctors and sent medication 
for back and joint pain, bone problems, cramps, diarrhea, 
rectal bleeding, constipation, and problems with urination.  
They related that they both had colitis and shared many, but 
not all, of the same symptoms that their brother did.  They 
concluded that the veteran's symptoms began to escalate in 
the late 1980s until he could no longer work.  In a June 1992 
statement, the veteran's mother indicated that her husband 
had treated the veteran for Crohn's disease since 1977.  A 
former employee indicated that he worked for the veteran's 
father for several months in 1984 and recalled several 
conversations concerning the father's treatment of the son 
for Crohn's disease.  The veteran also submitted an undated 
article from the Crohn's and Colitis Foundation on the 
"new" and "controversial" treatment of Crohn's disease 
with Flagyl and Purinethol.

Most recently, the Board requested the opinion of a medical 
expert by letter dated in August 1999.  In response, the 
Board received a letter from an independent medical expert 
(IME) dated in September 1999.  As an initial matter, the IME 
reviewed the claims file and stressed that there was no 
evidence of Crohn's disease shown.  He further addressed the 
veteran's physician-father's 1977 letter and disputed the 
conclusion that intimate exposure to a woman with ulcerative 
colitis caused the veteran the to develop Crohn's disease.  
The IME opined that cohabitation with a patient with colitis 
was not a known or accepted risk factor for the development 
of inflammatory bowel disease.  Further, the IME related that 
nothing the veteran complained about during service remotely 
supported symptoms of Crohn's disease, even in retrospect.  
Again stressing that there was no evidence that the veteran 
currently had Crohn's disease, the IME observed that the 
veteran's complaints of back pain in service could not be 
ascribed to Crohn's disease as there were many caused of back 
pain and the veteran had confirmed disc disease by CT scan 
and X-ray.  The IME indicated that the in-service reports of 
prostatitis was not a feature of Crohn's disease, although 
urinary problems and fistulization between the bowel and 
urinary tract were occasionally seen in Crohn's disease.  

The IME also questioned the Board's characterization that the 
veteran had Crohn's disease and indicated that he saw no 
objective evidence of Crohn's disease present.  He reflected 
that a barium study showed some narrowing of the small bowel 
but opined that this finding did not constitute a confirmed 
diagnosis of Crohn's disease.  The IME stressed that any back 
pain was not tantamount to Crohn's disease-related 
arthropathy of the axial skeleton and the available evidence 
was against the pain being related to Crohn's disease, even 
if the veteran had objective evidence for Crohn's disease in 
the small bowel.  Similarly, there was no evidence of chronic 
prostatitis, and even if present, could not be linked to 
Crohn's disease.  The IME concluded that even if the veteran 
had Crohn's disease, which he again observed was not apparent 
in the claims file, he could not link prostatitis and chronic 
back pain to the illness.

Legal Analysis

As an initial matter, the Board acknowledges the IME's 
concern about whether the veteran currently has Crohn's 
disease.  The IME correctly points out the lack of definitive 
diagnostic procedures which might otherwise confirm the 
diagnosis.  Nonetheless, for purposes of this decision the 
Board will assume, without deciding, that the veteran does 
have Crohn's disease.  Particularly, the Board notes a 
clinical impression "strongly suggestive" of Crohn's 
disease after an October 1991 upper GI.  In addition, a 
December 1991 clinical assessment was also noted to be 
Crohn's disease after a flexible sigmoidoscopy, even though 
the examiner remarked that the mucosa was normal and there 
were no lesions.  Further, several treating physicians have 
diagnosed Crohn's disease based on a reported long-time 
familiarity with the veteran's medical history.  For those 
reasons, the Board will proceed as if the veteran has a 
confirmed diagnosis of Crohn's disease.

Several pieces of evidence have been submitted in support of 
the veteran's claim including a February 1977 statement from 
his physician-father, written statements from his family, and 
letters from his father's colleagues and former employees.  
Turning first to the February 1977 letter from his father, 
the veteran relies heavily on this letter for the proposition 
that he was diagnosed with Crohn's disease in service.  
However, the Board is not similarly persuaded.  After a 
careful review of the letter, it appears that the father 
offered his medical opinion without ever examining the 
veteran nor did he apparently perform any diagnostic tests.  
In addition, the father focused the discussion on Reiter's 
syndrome, not Crohn's disease.  As noted by the Veteran's 
Claims Court in the decision to vacate the Board's original 
decision, Crohn's disease is a chronic granulomatous 
inflammatory disease of unknown etiology involving any part 
of the gastrointestinal tract (citing Dorland's Illustrated 
Medical Dictionary 480 (28th ed. 1994).  On the other hand, 
Reiter's syndrome consists of a triad of symptoms of unknown 
etiology comprising of urethritis, conjunctivitis, and 
arthritis (citing Dorland's at 1638).  

Further, although Crohn's disease was mentioned in the 
February 1977 letter, it was in the context of explaining it 
as an antigen/antibody disease similar to Reiter's syndrome 
which affected the entire gastrointestinal tract.  There was 
no clear indication by the father that he believed that the 
veteran had Crohn's disease, rather it appeared that he 
raised the disease pathologies as differential diagnoses.  
Moreover, the father suggested that the veteran's disease 
process was due to an intimate relationship with a woman who 
suffered from severe ulcerative colitis.  However, there was 
no scientific or medical evidence presented at the time or 
has any been offered since that intimate contact with a 
person with ulcerative colitis could cause anther to develop 
Crohn's disease.  In addition, although the physician-father 
apparently prescribed medication for the veteran, it appeared 
to be based on an it-won't-hurt-and-might-help approach, not 
on a confirmed diagnosis.  

When asked to review the February 1977 letter as part of an 
independent medical opinion, the IME, while sympathetic to 
the father's concern about his son, essentially rejected the 
letter on the basis that the premise of the letter, i.e. the 
veteran's cohabitation with a patient with colitis, was not a 
known or accepted risk factor for the development of 
inflammatory bowel disease.  The Board similarly rejects the 
veteran's physician-father's opinion that the veteran 
developed a gastrointestinal disorder due to intimate contact 
with a woman with ulcerative colitis because the Board finds 
no support for such a proposition even by the physician 
statements finding Crohn's disease.  Further, the IME opined 
that nothing contained in the veteran's complaints during 
service remotely supported symptoms of Crohn's disease, even 
in retrospect.  Accordingly, the Board finds that the 
February 1977 letter from the veteran's physician-father is 
simply too vague and without foundation to form the basis of 
a diagnosis of Crohn's disease in service.

Similarly, the Board finds that statements made in support of 
the veteran's claim which are based on statements made by the 
veteran's father less persuasive.  This includes statements 
from the father's former employees, including an undated 
letter from an LPN who related that the veteran's father sent 
the veteran medication for treatment of Crohn's disease and a 
letter from an office scheduler who recalled having 
conversations with the father concerning his son's treatment 
for Crohn's disease.  These statements are no more than 
recitations of the veteran's father's views on his son's 
disorder and, as noted above, do not appear to be based on a 
definitive diagnosis of Crohn's disease.  

The Board has also considered the statement of the veteran's 
sisters and his mother to the effect that his father treated 
him for Crohn's disease.  These statements, dated well after 
service, do not provide a basis for relating any 
symptomatology in service to Crohn's disease apparently 
diagnosed in 1991.  Although the veteran's family may be 
competent to describe symptomatology, the statements are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's family, except for his 
late-father, lacks the medical expertise to offer an opinion 
as to the existence of current gastrointestinal pathology, as 
well as to medical causation of any current disability.  Id.  
Thus, the family statements, while indicating that the 
veteran's father treated the veteran, cannot be used to 
establish a causal connection between in-service 
symptomatology and Crohn's disease.

The other primary medical evidence in support of the 
veteran's claim are two letters from physician-colleagues of 
the veteran's father.  The first letter, dated in September 
1996, essentially indicated that he recalled the veteran's 
father treating the veteran for Crohn's disease in 1977.  
However, he acknowledged that he did not actually treat the 
veteran's himself and it appears that his statements are 
based only on conversations with the veteran's father.  The 
physician-colleague suggested, but did not state, that the 
veteran's Crohn's disease started in military service.  While 
inconclusive medical language on causation can sometimes be 
held to well ground a claim, see Mattern v. West, 12 Vet. 
App. 222 (1999), unenhanced medical information unverified by 
an examiner is generally not considered competent.  See 
Grover v. West, 12 Vet. App. 109 (1999).  This statement does 
not even satisfy that criteria.  Specifically, as noted, the 
physician-colleague admitted that he did not treat the 
veteran and, by inference, had no first hand knowledge of 
either the veteran's symptomatology or diagnosis.  Further, 
there is no evidence that the physician-colleague obtained 
his information directly from the veteran; therefore, there 
was no way for him to verify the veteran's medical condition.  
Finally, although the physician-colleague could offer a 
statement as to what the veteran's physician-father told him, 
this information is too tangential to establish that the 
veteran, in fact, had Crohn's disease during service or 
immediately thereafter.

Another statement from a physician-colleague of the veteran's 
father, dated in November 1994, indicated that the veteran 
was first diagnosed with Crohn's disease in 1990 but that the 
symptoms preceded that date.  He observed that the diagnosis 
of Crohn's disease should be made retroactive to 1977.  
However, the Board is compelled to find the statement less 
persuasive because the medical records created 
contemporaneously with the veteran's various treatments in-
service and since separation from service do not support the 
physician-colleague's conclusion.  

First, the physician-colleague represented that his opinion 
was based on the veteran's symptoms of low back pain, 
gastrointestinal symptoms, and family history; however, the 
evidence indicates that the veteran sustained a traumatic 
injury to his back in service and that he essentially had no 
diagnosed gastrointestinal disorder until October 1991.  
Specifically, service medical records indicate that the 
veteran fell on ice and injured his back.  He sought 
treatment nearly immediately, which was on-going, based on 
that fall until service separation.  Post-service clinical 
records also reveal on-going treatment for back pain, which 
was related by the veteran either to an in-service fall on 
ice and/or to a post-service work-related back injury in the 
mid-1980s.  

Further, other than the veteran's father suggesting a 
connection between what he apparently believed to be Reiter's 
syndrome, the veteran's intimate contact with a woman with 
ulcerative colitis, and the antibody/antigen similarities 
between Reiter's syndrome and Crohn's disease, the service 
medical records are essentially negative for gastrointestinal 
symptomatology.  In a March 1977 treatment note, the veteran 
reported having diarrhea, but it appeared to be interrelated 
with complaints of chills, fever, nasal congestion, body 
aches, etc.  Similarly, because the veteran experienced 
fairly frequent episodes of back pain and ultimately 
underwent back surgery, post-service medical evidence 
specifically notes on multiple occasions that he had no 
problems with his bowels or bladder, even when directly 
asked.  Such reported history was given in conjunction with 
necessary medical treatment, and is therefore highly 
probative.  Moreover, an episode of rectal bleeding in 
December 1984 was attributed to prolonged sitting and 
personal stress.  In addition, in a July 1990 VA examination 
report, he reported chronic gastrointestinal problems but 
defined them as hemorrhoids and rectal bleeding.

It was not until October 1991, when the veteran sought 
treatment for problems with his bowels, that an upper GI 
series reportedly showed changes consistent with Crohn's 
disease.  This was essentially the first time since his 
separation from service over 14 years before that a medical 
diagnosis was made with respect to the veteran's 
gastrointestinal problems.  The Board notes that a 
physician's opinion based on the veteran's layman account of 
an illness from many years ago, which is otherwise 
uncorroborated by competent medical evidence of record, can 
be no better than the veteran's bare contentions.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Further, a physician's opinion 
based upon an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Accordingly, because the post-service medical evidence of 
record is essentially devoid of unexplained low back pain or 
a gastrointestinal disorder for many years after service and 
the physician-colleague's opinion is unaccompanied by any 
medical information concerning how his decision was made.  

Moreover, the Board accords greater weight to the IME's 
opinion because he was requested to address the specific on 
appeal, i.e. whether the veteran's gastrointestinal disorder, 
claimed as Crohn's disease, was incurred in or aggravated by 
military service.  The Board particularly notes that, unlike 
the other physicians offering opinions, the IME reviewed the 
entire claims file, including service medical records and 
post-service medical evidence.  Further, the IME specifically 
opined that the veteran's symptoms in service were not the 
manifestations of Crohn's disease.  Thus, the Board finds the 
contemporaneous medical records and the IME's opinion more 
persuasive than statements made on the veteran's behalf years 
after the veteran's separation from service.  

Since October 1991, the veteran has reported a long history 
of Crohn's disease, primarily relating it to military 
service, but at one point suggesting that he was not 
diagnosed until after his back surgery in 1986, and on other 
occasions indicated that he was diagnosed in 1978 (a year 
after service separation), or in 1979 (two years after 
service).  Since 1991, multiple medical examiners have 
diagnosed a history of Crohn's disease, including a November 
1996 VA gastrointestinal examination.  However, the veteran 
took exception to the findings that the disease was stable 
and in remission.  Nonetheless, the Veterans Claims Court has 
held that the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  In 
this case, the Board is persuaded by the lack of medical 
evidence indicating symptomatology, diagnosis, or treatment 
for what is generally now found to be Crohn's disease until 
many years after service separation.  

Finally, the Board has considered the veteran's own 
statements that his Crohn's disease incurred during military 
service.  Like the statements of his family, although 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions alone are not deemed to be 
credible in light of the preponderance of evidence showing no 
medical causation between symptomatology in service and any 
current disability.  Id.  In the absence of competent, 
credible evidence of a causal relationship, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim and the claim is denied.  


ORDER

The claim for entitlement to service connection for a 
gastrointestinal disorder, claimed as Crohn's disease, is 
denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

With respect to the issue of an increased rating for 
prostatitis, the Board determines that the veteran's claim 
for an increased rating is well-grounded by virtue of his 
statements that he has suffered an increase in disability.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  However, 
the Board notes that the veteran has not had an examination 
for nearly four years.  Further, there appears to be some 
ambiguity, which must be clarified before the Board can enter 
a fully informed decision on this issue.  Specifically, there 
is a question whether the veteran's claimed urinary frequency 
is due to a tumor of the bladder or due to chronic 
prostatitis.  When an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  Accordingly, the 
Board finds that an additional examination is warranted in 
this instance.

With respect to the claim for entitlement to service 
connection for an acquired psychiatric disorder, the RO found 
the claim to be well grounded and the Board agrees.  The 
veteran has not claimed entitlement to service connection for 
a psychiatric disorder on a direct service connection basis; 
rather, he asserts that he developed a psychiatric disorder 
as a result of his service-connected disabilities, 
specifically a low back disability and chronic prostatitis.  
However, the most recent VA psychiatric examination report, 
dated in April 1996, does not adequately discuss the 
relationship between the veteran's psychiatric disorder and 
his nonservice-connected disorders vs. his service-connected 
disabilities.  Accordingly, another examination is warranted.

With respect to the claim for individual unemployability, the 
Board finds that a formal decision with respect to well-
groundedness need not be made at this time.  First, the RO 
apparently has considered this claim to be well-grounded and 
undertook review of the claim on the merits.  The Board 
agrees with this analysis and will do likewise.  Further, the 
Board finds that a physician's statement that the veteran is 
disabled is sufficient to well ground a claim for individual 
unemployability.  Nonetheless, it is unclear to the Board to 
what degree the veteran's unemployment can be attributed to 
only his service-connected disabilities and how much is based 
on nonservice-connected disabilities and additional 
development is needed in this area.  

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  While the Board regrets the 
delay involved in remanding this case, proceeding with a 
decision on the merits at this time would not ensure full 
compliance with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with medical treatment not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request any and all medical 
or treatment records or reports relevant 
to his service-connected and nonservice-
connected disabilities.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The veteran should be scheduled for a 
VA examination of his prostate pathology.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  It 
should be indicated whether there is 
objective evidence of pain or spotting of 
blood and the history of the frequency 
and/or leakage of urination, both day and 
night, should be recorded.  The examiner 
is also requested to review the claims 
file and offer a medical opinion of 
whether the veteran has a bladder tumor 
and the extent to which that effects his 
prostate symptomatology. 

4.  The RO should also schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  Specifically, a 
determination should be made as to the 
nature of the veteran's psychiatric 
disorder.  Assuming a psychiatric 
disorder is identified, the examiner is 
requested to enter an opinion as to 
whether the psychiatric disorder can be 
said to be related to the veteran's 
service-connected prostatitis and/or low 
back disability.

5. Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the degree of industrial 
impairment caused by his service-
connected disabilities, with 
consideration given to any favorable 
results based on the above examinations.  
The claims folder should be made 
available to the examiner for review.  
The examiner is asked to offer an opinion 
addressing the impact of only the 
veteran's service-connected disabilities 
on his employability.  Consideration 
should be given to the impact of the 
veteran's various nonservice-connected 
disabilities on his employment.  

Specifically, the examiner is asked to 
generally address the extent of 
functional and industrial impairment from 
the veteran's identified service-
connected disabilities, as distinguished 
from the various nonservice-connected 
disabilities.  If it is determined that 
additional examination(s) are needed, 
such examination(s) should be scheduled 
and conducted.  Any significant 
impairment of health should be set forth 
in detail.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

7.  Thereafter, the RO should 
readjudicate the current claims on 
appeal.  To the extent the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the appellate until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



